Filed 3/4/13 P. v. Chavez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Siskiyou)



THE PEOPLE,                                                                                  C071797

                   Plaintiff and Respondent,                                       (Super. Ct. No. 12-144)

         v.

MARTIN DEANTES CHAVEZ,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436. Having
reviewed the record as required by Wende, we affirm the judgment. We provide the
following brief description of the facts and procedural history of the case. (See People v.
Kelly (2006) 40 Cal. 4th 106, 110, 124.)
         In January 2012, a Siskiyou County task force was conducting a criminal
interdiction operation in front of a fast food restaurant. Defendant Martin Deantes
Chavez was a passenger on a bus from Los Angeles that stopped at the restaurant. A
narcotic trained and certified canine inspected the luggage under the bays in the bus and
alerted to the presence of a narcotic odor from a red and black suitcase. The officers
attempted to find the owner of that suitcase. Officer Shannon noticed one of the

                                                             1
passengers, defendant, was behaving suspiciously by not returning directly to the bus.
Upon being asked, defendant denied having any bags on the bus. Eventually, defendant
admitted that the bag belonged to him and consented to a search of the bag.
       Inside the suitcase, amidst defendant’s clothes, were numerous bundles wrapped in
duct tape and later determined to be 11.8 pounds of methamphetamine. Defendant
claimed he did not pack the bag. He said he had met a man named Julio in Los Angeles,
who offered him $200 for taking a suitcase with him to Portland. Defendant gave Julio
his clothes and Julio packed the suitcase and returned it to defendant. Julio paid
defendant’s fare to Portland, told defendant he would be met in Portland, and implicitly
threatened defendant’s family.
       Defendant was charged with transportation of methamphetamine for sale from a
non-contiguous county (Health & Saf. Code, § 11379, subd. (b); count 1) and possession
for sale of a controlled substance (Health & Saf. Code, § 11378; count 2). As to both
counts it was alleged the amount of methamphetamine precluded a grant of probation,
except in an unusual case. (Pen. Code, § 1203.073, subd. (b)(2).) As to count 1 it was
alleged that defendant transported more than four kilograms of methamphetamine (Health
& Saf. Code, § 11370.4, subd. (b)(2)) and as to count 2 it was alleged defendant
possessed more than one kilogram of methamphetamine (Health & Saf. Code, § 11370.4,
subd. (b)(1)).
       The parties agreed to a negotiated plea bargain. Defendant pleaded guilty to
count 2, and admitted the quantity enhancement allegation in exchange for a stipulated
sentence of four years four months, and dismissal of the remaining charges. Defendant
also agreed to waive 60 days of actual presentence custody credits. Defendant was
properly advised of his rights and waived those rights. The court found defendant
understood the nature of the crimes he was charged with and allegations made against
him and the consequences of his plea. The court also found he had knowingly and



                                             2
voluntarily waived his constitutional and statutory rights and his waiver of rights and
admission of guilt were freely made.
       Defendant was sentenced in accordance with the plea to the mitigated term of 16
months on count 2 and an additional consecutive term of three years on the enhancement,
for an aggregate term of four years four months. Defendant was ordered to pay a
restitution fund fine of $960, reimburse the probation department $420 for the
preparation of the presentence report, pay a criminal lab fee of $145, a drug program fee
of $145, a court security fee of $40, a criminal conviction assessment of $30, a $148
booking fee, and a $35 administration fee. He was also awarded 217 days of presentence
custody credit.
       Appointed counsel filed an opening brief setting forth the facts of the case and
requesting this court review the record and determine whether there are any arguable
issues on appeal. (People v. Wende, supra, 25 Cal. 3d 436.) Defendant was advised by
counsel of the right to file a supplemental brief within 30 days of the date of filing of the
opening brief. More than 30 days elapsed, and we received no communication from
defendant. Having undertaken an examination of the entire record, we find no additional
arguable errors that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                              BLEASE                    , Acting P. J.


We concur:


         NICHOLSON                  , J.


         BUTZ                       , J.


                                              3